U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended: December 31, 2014 Commission File Number: 000-22991 Fuse Science, Inc. (Exact name of small business issuer as specified in its charter) NEVADA 87-0460247 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 5510 Merrick Rd, Massapequa, NY 11758 (Address of principal executive office) (516) 659-7558 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of registrant’s common stock, par value $0.0001 per share, as of February 23, 2015 was 80,000,000. FUSE SCIENCE, INC. INDEX Page No. Part I: Financial Information Item 1: Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2014 (Unaudited) and September 30, 2014 1 Condensed Consolidated Statements of Operations– For the Three Months Ended December 31, 2014 (Unaudited) and 2013 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows – For the Three Months Ended December 31, 2014 (Unaudited) and 2013 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3: Quantitative and Qualitative Disclosures about Market Risk 26 Item 4: Controls and Procedures 26 Part II Other Information 26 Item 1: Legal Proceedings 26 Item1A: Risk Factors 26 Item 2: Unregistered sales of equity securities and use of proceeds 26 Item 3: Defaults upon senior securities 26 Item 4: Mine Safety Disclosure 26 Item 5: Other Information 26 Item 6: Exhibits 27 -1- Table of Contents PART 1: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS FUSE SCIENCE, INC. Condensed Consolidated Balance Sheets December 31, 2014 ( Unaudited ) and September 30, 2014 December 31, September30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Due from related parties - Investment in marketable securities - Prepaid expenses Other assets - TOTAL CURRENT ASSETS Other assets: Intellectual property, net - Fixed assets, net TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Notes payable, related party - Accrued expenses - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Derivatives liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY (DEFICIT) Fuse Science, Inc. Stockholders' equity (deficit) Preferred stock, $0.001 par value; authorized 10,000,000 shares - Series A convertible preferred stock, $0.001 par value; 1,500,000 shares designated; 1,362,126 and 1,500,000 shares issued and outstanding, respectively SeriesB convertible preferred stock, $0.001 par value; 3,200,000 shares designated; 3,200,000 and0 shares issued and outstanding, respectively SeriesC convertible preferred stock, $0.001 par value; 3,500,000 shares designated;3,500,000 and0 shares issued and outstanding, respectively Common stock, $0.0001 par value; authorized 80,000,000 shares; 74,733,298 and233,808 shares issued and outstanding at December 31, 2014 and September 30, 2014, respectively 23 Additional paid-in capital Accumulated deficit ) Total Fuse Science, Inc.stockholders' equity (deficit) ) Non-controlling interest ) TOTAL EQUITY (DEFICIT) ) Totalliabilities and equity $ $ See accompanying notes to unauditedcondensed consolidated financial statements. -2- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Operations Three Months Ended December 31, 2014 and 2013 (Unaudited) Sales, net $ - $ Cost of sales - Gross margin - Operating Expenses: Sales and marketing Impairment of Goodwill - General and administrative expense Total expenses Loss from operations ) Other income (expense): Other income - Interest expense ) Loss on sale of marketable securities - Dividend on Series A preferred shares - Expense on issuance of warrant derivative liabilities - Change in fair value of derivative liabilities ) ) Net loss $ $ ) Net loss attributable to the non-controlling interest ) - Net loss attributable to Fuse Science, Inc. Common Shareholders $ ) $ ) Net loss per share attributable to Fuse Science, Inc. Common sharholders, basic and diluted $ $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. -3- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Cash Flows Three Months Ended December 31, 2014 and 2013 (Unaudited) Operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock and stock option compensation and deferred consulting Inducement of warrant exchange - Amortization of discounts and financing fees Change in fair value of derivative liabilities Dividend series A convertible preferred stock - Unrealized other comprehensive loss - Loss on impairment of goodwill - Changes in operating assets and liabilities: Inventory - Accounts receivable Accounts receivable from related parties - Prepaid expenses and other assets Accounts payable and accrued expenses Net cash used in operating activities Investing activities: Purchase of fixed assets - Purchase of intellectual property Net cash used in investing activities Financing activities: Proceeds from Series B convertible preferred stock - (Repayment of) proceeds from Loan Proceeds from warrant exercise - Net cash provided by investing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to unauditiedcondensed consolidated financial statements. -4- Table of Contents FUSE SCIENCE, INC. Condensed Consolidated Statements of Cash Flows, Continued Three Months Ended December 31, 2014 and 2013 (Unaudited) Supplemental Cash Flow Information: Cash paid duriing the period for interest $
